Reasons for Allowance
1.	Examiner has received Applicants remarks and amendments of 12/29/20 as well as Terminal disclaimer thereto, and based current arguments as well an Approved Terminal disclaimer Examiner is hereby placing claims 1 – 20 remain in condition for allowance.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…during a debugging of a line number L of the software code and based on an exception being predicted to be encountered at a line number M, the computer displaying a warning that the exception is to be encountered at the line number M, wherein the line number M is within a range of line number (L+l) through line number (L+X), inclusively, wherein L is an integer greater than zero, and wherein X is an integer greater than one;
the computer modifying, using a fix written in response to the predicted exception, the software code; and
during a debugging of the line number M of the software code, the computer executing the modified software code to avoid the predicted exception….”as best illustrated by FIG. 2, and in such a manner as recited in independent claims 1, 9 and 15.
Therefore, claims 1 – 20 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192